DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Milia (US Pub 20130130004).
Regarding claims 1, 4-5 and 6: Milia teaches a glass substrate having a surface coated with an oleophilic layer comprising methyl (a hydrocarbon and more specifically, CH3 wherein C=1) and the coated article has a contact angle with deionized water within the range claimed, an overall surface energy falling within the range claimed as well as a polar and dispersive surface energy falling within the ranges claimed (see abstract, 0009, 0015, 0020-0022, 0027, 0030, 0071, 0079-0085, Examples, especially Tables 1 and 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bellman (WO2015113023).
Regarding claims 1-2, 4-5: Bellman teaches a glass carrier substrate having a surface coated with surface modification layer comprising a hydrocarbon layer having a contact angle with deionized water “W” falling within the range claimed (0046, 00127-00130, 0298-0301, 0303 and Tables, especially 16).
	Specifically, the Examiner points to the following Table,

    PNG
    media_image1.png
    540
    1211
    media_image1.png
    Greyscale

	As also shown above, the coated article has a polar “P” and dispersive “D” surface energy falling within the ranges claimed. Although the coated article is shown to have a total surface energy of 36.98, it is noted that as the language “about” in “less than about 35” has been held by the courts to allow for values slightly higher (see MPEP 2144), the 36.98 total surface energy in the Table is considered to fall within the claimed range. 
Alternatively, in the instance Applicants argue that the 36.98 would not fall within/anticipate the claimed range, the value would at the very least, be considered so close to “about 35”. As values that may not overlap but are merely close have been held by the courts to provide for a prima facie case of obviousness absent a showing of 
Even further, in the instance Applicants argue the anticipation or obviousness assertions above, the Examiner points out that Bellman does suggest that coatings according to their invention can be made to have total surface energies of less than 40 mJ/m2 (see 0076) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose energies within Bellman’s workable range (MPEP 2144.05). 
Regarding claim 6: The layers are prepared by plasma deposition of CH4 (C=1) (see 00127-00130, 0298-0299 and in above table).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milia (US Pub 20130130004) as applied to claim 1 above.
As discussed above, Milia teaches the invention of claim 1. The layer has a thickness of less than or equal to 100nm and even less than or equal to 50nm (see 0009, 0015, 0030, 0065, 0079, 0083) which overlaps the range claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose energies within Milia’s workable range (MPEP 2144.05). 


Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
	In summary, Applicants argue that Bellman fails to teach a total surface energy of less than about 35mJ/m2 as claimed and more specifically, Bellman actually teaches away from surface energies less than about 40 mJ/m2.
	This is not persuasive because initially, as discussed above, Bellman teaches the following table, 

    PNG
    media_image1.png
    540
    1211
    media_image1.png
    Greyscale

	Although the coated article is shown to have a total surface energy of 36.98, as the claimed language “about” in “less than about 35” has been held by the courts to allow for values slightly higher (see MPEP 2144), a 36.98 total surface energy is considered to fall within and anticipate the claimed range. 
Alternatively, in the instance 36.98 is shown to not fall within/anticipate the claimed range, the value would at the very least, be considered so close to “about 35”. As values that may not overlap but are merely close have been held by the courts to 
Even further, the Examiner points out that although Applicants argue that Bellman teaches away from a surface energy of less than about 40, this is simply not the case. Initially, as shown above, Bellman’s Table clearly indicates that Bellman allows for a total energy of less than 40. Additionally, although the Examiner agrees that Bellman does state in various paragraphs the benefits of having a total energy above 40 and that below 40 produces weak bonding, Bellman’s statements were in no way teaching away from a smaller surface energy but instead, only that higher energies produce greater bonding. Additionally, even though Bellman’s paragraph 0076 does recite that a total energy of less than 40 produces only weak bonding, the paragraph and paragraphs following are clearly indicating that such a total energy of less than 40 mJ/m2 can be used as desired. As a total of less than 40 overlaps the claimed range and overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose energies within Bellman’s workable range (MPEP 2144.05). 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784